COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Melissa Young Selph v. The State of Texas

Appellate case number:      01-16-00776-CR

Trial court case number:    15-CR-1597

Trial court:                56th District Court of Galveston County

        Appellant’s court-appointed counsel, Thomas A. Martin, filed a motion to
withdraw as counsel with a brief concluding that the above-referenced appeal is
frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Although counsel’s motion to withdraw states that he sent to the appellant a copy of the
brief and motion, counsel has not, however, filed a copy of the letter he wrote, or
otherwise certified that he has written a letter, in accordance with Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014), “to (1) notify his client of the motion to withdraw
and the accompanying Anders brief, providing h[er] with a copy of each, (2) inform h[er]
of h[er] right to file a pro se response and of h[er] right to review the record preparatory
to filing that response, [] (3) inform h[er]of h[er] pro se right to seek discretionary review
should the court of appeals declare h[er] appeal frivolous,” and (4) “notify his client that,
should [s]he wish to exercise h[er] right to review the appellate record in preparing to file
a response to the Anders brief, [s]he should immediately file a motion for pro se access to
the appellate record with the applicable court of appeals,” which letter includes “a form
motion . . ., lacking only the appellant’s signature and the date, . . . inform[ing] the
appellant that, in order to effectuate his right to review the appellate record pro se, should
[s]he choose to invoke it, [s]he must sign and date the motion and send it on to the court
of appeals within ten days of the date of the letter from appellate counsel.” 436 S.W.3d
at 319–20.


        Accordingly, we order appellant’s appointed counsel, Thomas A. Martin, to send
a letter to the appellant in accordance with Kelly. 436 S.W.3d at 319–20. We further
order appellant’s appointed counsel to notify us in writing “that he has (1) informed the
appellant of the motion to withdraw and attendant Anders brief, (2) provided the
appellant with the requisite copies while notifying h[er] of h[er] various pro se rights, and
(3) supplied h[er] with a form motion for pro se access to the appellate record.” Id. at
320. Because the Clerk of this Court already mailed appellant a form pro se motion for
access to the appellate record after counsel filed his motion to withdraw on January 17,
2017, counsel does not need to send the form motion to his client, but should notify his
client as provided above.


       Counsel shall send the required Kelly letter to his client and shall file the required
notice with the Clerk of this Court within 10 days of the date of this order.


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: January 24, 2017




                                             2